 LA I l IR 'I A\N IR, IN('Weather Tamer, Inc. and Tuskegee Garment Corpo- Judge arid to adopt his reconmincnecd ()rder.: asration and International l.adies' Garment modified herein.Workers' Union, AFL-CIO. Cases 15 CA-7047and 15-CA-70)85 (ORDERNosvember 14. ')(80I)ECISI()N AND ()ORI)RBY CItAIRNI \N :\NNINOi \ NI) MI SFltRSJINKINS -\NI) Pl NI I ()On lMa\ 29, 198X(), Adminllistrative Law JudgeElbert D. Cadsden issued tlhc attached Decision ilthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief. 'lh Char gingParty and the General Counsel filed bric; il sup-port of the Decision, and the General Counsel iledan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended, the Na-tional Labor Relations oard has delegalted its alu-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and concluiio ns2of the Administrative Law I Respondentil hi, s 'lc i to ra1 e i credtlihilil, til/llintis a llh h illtAdrllnllistraiit I as Jcgt I Is the Boardt's slhlslicd spol., s III,oscrruil an11 adntlllllrtra ls Ihlui lll ee's roliton ,lis l (iCi It' 1 pt I ri-hilily unless file clear prcpondcr lic' o ;ll (if ilte rclcs a;llt s.ll,ric' 1ll1Itices us% thai the iC-,ohu li' ,i Iticrrect Stw djrlJ /)ri ill i/'rodsi itIn/1, 91 N Rti 544 (19511), entll I88 1 2d 1i2 d ('ir 1951) h ccarefulls exanlllel the riird and find 1l( hatis fr r'ersillg his filindig,Furthermor. Rspoideit has ialllci. i it brief, to t'l- tet grutlllds fiorIhe claim tha rlinltli s m ere ti.d, onfle hss of ia-l' ;\I sItI. R -spoitdel it et tcil(ior 22 illI hI lsrigarit hc Ilr grI h I it l Ito ld for tI.IIIIg tcoilfrrm1 to Ih rcqulltnlerls iof S 102 46(h) oIf ilt' ia;lrid' Rles 1n1Regulaiionls. Scrics 8. at anlcdte and I1 hcrchs strikilll'While the Adminlrlsiltie am Judge rrireosx, sated that the p.'ekitr t lal cmplio ilet(itlng ion August 10, 178 .a; Rpo ideirl \ l-Piresidenl ugenc IHeller rather tan lanlt siManager Kenned,. this rrihias rIl hearing oni the outiltrle of tIh cails' I11 adopting the Admnitstratle Ias Jlidge's ciBltlumsiorl tal Respolndcnt violated S X(a)i3) antd (I) of te Act h lIaig (1f the enl-ploiyer and clrsing the uskcgee plalll. me. di riot rely ot hlis re ;lsnllllgthat the closing as "suhbstantiall, if not siolel nmitisated'' h the em-ploiyens protecteld clttlils Rather, ce arnalis Ih faclts accordlig the test set frlh in I'rtgh Lin ..1 Dievivon i H'rightr Le, In, .251NLRHl No 1501 (I ) 11 li doing s(, c find thalt the (ieneral Counsel ha,made a ptrima jaic s, i ihowing sufficrct to supporl the IifertencI thliat theunionh activities tcre a moltiating fctor in Respondenl' dcilion to l aoff employees and close the plant l'he AdminilratiN I ia JudgCe I)tci-sion fully set, forlh thie 8(a)(I) slarenlels, the tinllig of li' laiofts. andlother factl which morce thaill dequa tely comnprise a rima Jutiw casc frIhe CGeneral Counsel Ths evidence ffcLively, shifled the burdti to Re-spOldent to denilOlntrat' ltha it mould hil e aketn the sanle actlitl even i1Ithe absence of the ulilon activity Although Respondenl iattemlpted lo%hov that thc lermil;lalon of operatiolls had heen planned il adaillt. )ifthc protected acllsilles alld thait the terml natin ma il, for ecoIrlomil rca-sois%, Rspondeit has failled to d so and hits not niet its burdtein fit,depite HRelldent's claims that it had decided hef;re the lnionl hbegaiorgaizing that the pltl ti iould he cio,ed Rspioldcnr l aged al xgiorlruscampaignl agalnst the lnilon Serolld, 1l(o iidlitilatoll ils gi cI ultill afllerthe ULilon ion Ihi cilctioll thait he plant ould close rIhi issu tl'sA riioraised at the preclecion iferencr e tchere tl selflY cIt irllng e ldeliccthat Rspoltdeilt coitemplalte cl .isilig tile pan l hefoir tC ililt ill cti. itshbegan FnIall', ill suppostl disatusfalctilltmit v ork qitit ill ilt Itls-kcgee plant as silte os after the ion appearec Accordinglg. ,I'ursullant to Section 10(c) of the National LaborRelations Act, as amended, thlie National Labor Re-lations HBoard adopts as its Order the recommended()rder of the Administrative Law Judge, as nimodi-iced belov, and hereby orders that the Respondent,\eather '[amer, Inc. and Tuskegee (armenct Cor-poration, Columbia aid Lewishurg, llennessee adAtlherls and Tuskegce. Alabama, its officers, agents,successor s, alld assigns, shall take thle actionl sctfortl Ill tlhe said recom enddcd ()rdcr, as so nmodi-lied:1. Insert he following as paragraph 1(1):"(I) il any other maner inllterfcring witlh, re-straining, or coercing enlployees in th e exercise oftlle rights guaranteed them ii Scction 7 ' tlheAct."2. Substitulte the attached notice for lthat of theAdministrative Law Judge.aIlir.ll A Clllt'}, uion If t lllAinitrll.t I l Jdgt hat Re pollldlIsilaied l Se Mi(ll3 lnd ll ( i tf lt X i hI lairig oif the riplltes ae dl iling thi I sktigt'' pl ntr: t' u lid Ipprprlatc L1 -\ IIldlltll irai I Jdge' rco immcndelrclli ts, at R ,polld lli rci ltI lihe I Uskege Garnmnt il llh I illeIi Lkcg c. l;hlbiltill whll ReI , itpoilldelt argue, tl such ali ordr i anrtir llt Iil arclliil hurl l it iha t fale d it pros ildc eld icc ii suppori tthat clairll Allihough 1hl rcord ITlld Ca t thati the cl of I ilskg. iaiti' ltlitil ng t lIa u- ill icitat rlit for th' fa 'iiI fI trrl rs i scI h) R is) dItrt, there i o l ir i itd ti lll cftiltr UltI] .I Iltits l L' IIta.ai lable in IlkCge A ai result i f tlur all sis if tlh e fict l htrtinl Iiacord t s t iflt l lt .r gh Ii-. sc l forth Iln li 2 aiho i. 1t Is clear ftiatRtesprdent trnriltdct 1s ioperalionl, Iii lTuskgee a a rsullt tf t trlplo eSC ce xrci.C if their Scc 7 rights ad otl fr an lam f rtil titrl lltreasons Iir agrltemtl with Itht Adni itirat. lc Laml Judge e lfind prc-itrexual RspoidCrilent' clarir that the I uskegcc operatiion as cktiionltucalliil nlsoud lulrtherllor tihe 'osrk performncd h the crnplo , ce, a the I u-kcge planl has tinr berl d scorllntinued, hl is norm perfo rmed elc,, he r tihi Re spondlnt n I addition. hcre has bc'n a showing that equi prna1il i1this Indlt r is tl slilaril renied r iotiherv ,e harcd among ariiusplail or matuufactlIrr, thus irdicl g Iatig Lat nio heavi iri etilcln of ciil ill1 be require t retorc the operations n luskegeuRespondenl has Itll carrtedi It irlc' I l t lr h iig itha this rtirrCd. 1 reuit i ulinduc conorrut hardlship I is the Board's pi.c. thatl fitewrongd er. rather tIhan the n iocenl victim. hould bear lthe hardships ofthe ullaIful actloll ' s h retoratlionrl of the tatu quir art'rr I these ii .1-lioil is the appropriale rt'nle d lilless thle wrongdoer canl d rllorltraleIthal i clinield iabhiili, iould be endanigerd Respoldent has ot ideI insI rated \e adiopl the Admlnt sratis c Lav Judge's ro mmetnildedrtmeid Snt rh .fttiul lurrte (InipanIty, /in , Beacotn it rrl i. 24NLERB N 1 4 I s) R I t tnrl Supp/i'. Inc. 21S NIRIH (I-144(1978)ie iagrec ih tilt i' dlrtiniratitc I a Judgts coucIIlisio that th'Iturt Rcpo dni i t 'i ulitalf i labor pra-tc.es sarrant .tc islr lcti' -tbrtoad c''lCs-t;lild-d'silt rdcr Wci fi51d hal f such rleti i ,irraliedunder lh slilllandard tI forth ll iiAioll 'iUsd. II .242 NI RH l17(11)7t))1 and U. 1c it ll t iiet l ilt' Ad nlllltrall i It r Jlidgc', rt r'lnrtieditl ()rd(e r ii, hLlt- tit' propcr lngiuagt W&' isi diilufed f1tIt 1c t h tlltari stll it l sI rcI mdlerlIctd ()rdcr253 NLRB No. 362'A3 I)ItCISI()NS ()1 NA I I)NAI. I ABlO()R R.TA I I)NS II()Akl)APPENDIXNoTic I To EMI'I )E.ISP)os I I1) Y ()R)IR OF I lN.\ Io()N I I.AIOR RII A'I'IONS 13()ARI)An Agency of the United States GCovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National I ahor Relations Board found that wehave violated the National Labor Relations Act, asamiended, aid has ordered us to post this notice.'The Act gives employees the following rights:'To engage in self-organizationTo form, join, or assist any union'To bargain collectively through repre-sentatives of their own choice'I'o engage in activities together for thepurpose of' collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WI WII. NOT tell employees their jobs willbe in jeopardy if they select the Union as theirrepresentative.WI. Wl .NOI ask employees why theywant a union, telling them the Union is nogood and if the Union is selected, we wouldclose the plant.WI Wll I NOI ask employees why they arenot wearing a union pin and whether or notthey signed a union authorization card.WI. Wl I NO tell employees the Union willput their jobs in jeopardy and the outcome ofthe union election could affect their future em-ployment with us.WI. Wi.L. NOT ask employees why theywant the Union and why they were going toreturn to vote in the union election and putother employees' jobs in jeopardy.WI; Wll. NOT tell employees the best jobsecurity they can have is to vote NO in theunion election.Wti wl.t. NOi tell laid-off employees in ourother plants that we closed our Tuskegee, Ala-bama, plant because the employees selectedthe Union as their representative, and wewould close our Athens, Alabama, plant if theemployees there selected the Union as theirrepresentative.WI W. NOT tell employees that certainother identified plants in the country wereclosed because their employees selected aunion as their representative.Wl wili. NO' tell laid-off employees theycan return to work only if they reject theUnion as their representative.W'i-. wit I NOI discourage membership ill, orsupport for, International Ladies' GarmentWorkers' Union, AFL CIO, or any otherlabor organization, by laying off unit employ-ees and thereafter closing the plant becausethey select a union as their representative, orotherwise discriminate against them in anymanner in respect to their tenure of employ-mcnt or any term or condition of employment.WI" Will. NOI fail or refuse to bargain col-lectively with International Ladies' GarmentWorkers' Union, AFL-CIO, as the exclusivebargaining representative of employees in theunit described below, by failing and refusing tomeet and bargain with, and to furnish theUnion with information requested by it, norunilaterally lay off unit employees and closeour plant, without first consulting with or noti-fying the Union.WI; Wl.l NOT ill any other manner interferewith, restrain, or coerce employees in the exer-cise and enjoyment of rights guaranteed themby Section 7 of the National L.abor RelationsAct.WI: wl I , upon request, recognize and bar-gain with Interniational Ladies' GarmentWorkers' Union, AFL-CIO, as the exclusiverepresentative of all the employees in the bar-gaining unit described below from September15, 1978, and if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employeesemployed by Respondent at the Tuskegee,Alabama, plant, including sewing machineoperators, cutters, spreaders, boxers, bundle-girls, box makers, mechanics, janitors, in-spectors, turners and assistant floor ladies;excluding all office clerical employees, floorladies, boxing department manager, cuttingroom manager, embroidery manager, guardsand supervisors as defined in the Act.WI Wll.Lrecall and offer to the unit produc-tion employees of Tuskegee Garment Corpora-tion who were laid off between August 17 and29, 1978, immediate and full reinstatement totheir former positions or, if such positions nolonger exist, to substantially equivalent posi-tions, without prejudice to their seniority orother rights and privileges previously enjoyed,and make them whole for any loss of pay suf-2"4 WIATAItIR FAMI R. INC.fered by reason of the discrimination againstthem, with interest.W;- wit I reinstitute business (plant) oper-ations in Tuskegee, Alabama, and restore thework formerly performed by the laid-off unitproduction employees.WIA'IHI:R TAME R, IN(C. ANt) TUSKI-(;EaI GARMENT CORPORATIONDECISIONS I I OI U N I 01- 1IHF CASEl HIRI D. GAI)I)N, Administrative Lare Judge:Upon charges of unfair labor practices filed in Case 15CA-7047 on September 11, 1978, and in Case 15 CA--7085 on October 16, 1978, by International Ladies' Gar-ment Workers' Union, AFL CIO, herein called theCharging Party or the Union, against Weather Tamer,Inc. and Tuskegee Garment Corporation (herein individ-ually called Weather Tamer and Tuskegee Garment)hereinafter collectively called Respondents, the RegionalDirector for Region 15 of the National Labor RelationsBoard issued a complaint and an amended complaint onDecember 29, 1978, and March 8, 1979, respectively, anda complaint in Case 15-CA-7085 on March 8, 1979.The complaints alleged that Respondent violated Sec-tion 8(a)(1) and (3) of the Act by, inter alia, promisingimproved insurance benefits, interrogating employees,threatening employees with discharge and/or plant clo-sure, and closing the Tuskegee Garment plant and layingoff all employees, for the purpose of discouraging theirunion activities; and that Respondents violated Section8(a)(1), (3), and (5) of the Act by closing Tuskegee Gar-ment plant, terminating its operation, and discharging allof the employees, without affording notice to or givingthe Union an opportunity to bargain thereon.On April 4, 1979. the Regional Director issued anorder consolidating Cases 15-CA-7047 and 15-CA-7085for a hearing, along with a second amendment to thecomplaint issued on April 9, 1979, in Case 15-CA-7085,alleging that Respondents constituted a single integratedbusiness enterprise.A hearing in the above matter was held before me atTuskegee, Alabama, on April 30, and May 1, 2, and 3,1979. Briefs have been received from counsel for theGeneral Counsel, counsel for Respondent. and counselfor the Union, respectively, which have been carefullyconsidered.Upon the entire record in this case and from my obser-vation of the witnesses, I hereby make the following:FINDINGCS OF FACTI. JURISDICTIONRespondent is now, and has been at all times materialherein, a Delaware Corporation with manufacturingplants located in Columbia and Lewisburg, Tennessee,and Athens and Tuskegee, Alabama, where it is engagedin the manufacture of children's garments. The matter incontroversy herein arose at the Tuskegee Garment plant,located at 330 Gautier Street, Tuskegee, Alabama.I)urinig the past 12 months, \which period is representia-tive of all times material herein. Respondent (WeatherTamer) purchased and received goods and materialsvalued i excess of S5(),(XX), which were shipped directlytlo it in the States of Alabama and Tennessee from pointslocated outside the States of Alabanla aid Tennessee.During the same representatis period. Respondentl(Weather Tamer) sold and shipped goods valued inexcess of $50,(XX) from its Alabama anid Tennessee facili-ties directly to points located outside the States of Ala-bahia and Tennessee.The complaint alleges. the answer admits, and I findthat Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. HFI I AHOR OR(/ANIZA ION NV(OI IL1)The complaint alleges. Respondent admits, and I findthat International Ladies' Garment Workers' Union,AFL-CIO, herein called the Union, is, and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.111. IH- A I .1II) UNI:AIR AHOR PRA( i ('.SA. Background FactsRespondent is engaged in the manufacture of chil-dren's garments, with plants located in Columbia andLewisburg, Tennessee, and Athens, Alabama. Respond-ent denies that it owns and operates a plant (TuskegeeGarment) in Tuskegee, Alabama. The Columbia. Tennes-see, plant is about 3(X) miles from the Tuskegee plant,Athens is 25 or 30 miles from Lewisburg, and Columbiais 65 miles from Athens.Prior to April 1976. the plant (Tuskegee Garment) lo-cated at Tuskegee, Alabama, was the Barclay Corpora-tion which was also engaged in the manufacture of chil-dren's garments. In fact, the Barclay Corporation manu-factured garments for Weather Tamer until about April1976, when it was sold.Prior to Tuskegee Garment Corporation, Vice Presi-dent Eugene Heller and the officers at Weather Tamerwanted to manufacture garments without having to over-see the process of manufacturing. They, thereupon,sought a cut-make-and-trim contractor in an effort toeliminate the need for Weather Tamer supplying a man-ager. Under such an arrangement, there would be noneed for the investment of capital in a building or plant.Consequently, in April 1976, Heller and his partner,Wexler, purchased 80 percent of the stock of BarclayCorporation, leaving 20 percent to its prior owner.Tucker, who received 20 percent of the profits in salary.Finally, Weather Tamer bought out Tucker on Novem-ber 15, 1976. Steve Kennedy, who had already been sentto the Tuskegee plant as a mechanic, was made plantmanager on November 15, 1976.At the time Barclay Corporation was sold, anotherentity of Weather Tamer, Columbia Equipment RentalCompany, gained ownership of the equipment and fur-nishings, which were used interchangeably by TuskegeeGarment and other factories in the industry on a regularbasis2o I)F.CISIONS ()OF NATI()NAI. I.AB()R RLA AIO()NS BOARi)The Union proceeded to organize the Tuskegee plantin the summer of 1978. Respondent Weather Tamerlearned about the Union's organizing efforts and theidentity of the organizing employees on July 18, 1978,when the Union, orally and in writing, demanded recog-nition by Respondent. Respondent immediately em-barked on a compan, campaign against the Union, andon July 25. Heller refused to recognize the Union, andthe Union filed a representation petition on July 26.1978,1 in Case 15 RC-6337, seeking to represent the pro-duction employees of Tuskcgee Garment. During thefirst week in August, Respondent's vice president,Weller, met with groups of employees and discussed theeffects of unionizing the plant.On August 10, Respondent Weather Tamer met withan agent of the National Labor Relations Board in refer-ence to the scheduled representation hearing, and itagreed on terms for a union election to be held on Sep-tember 15. Respondent Weather Tamer did not mentionclosing the Tuskegee Garment plant, but on the con-trary, made a speech against the Union on August 17,and commenced laying off' employees between that date(August 17) and August 29. Thereafter, Respondent op-erated the plant with a skeleton work force.On September 13, Heller held a meeting with, andspoke to, the employees against the Union. The electionwas held on September 15, and the Union received a ma-jority of the votes cast. Thereafter, the Union was certi-fied as the collective-bargaining representative of theproduction employees on September 25. On September29, the Union requested Respondent to bargain at a con-venient time and to furnish the Union with certain infor-mation necessary for its preparation to bargain. Respond-ent did not furnish the information and made no responseto the Union until its legal counsel advised the Union ina letter dated October 9, that Respondent had terminatedthe operation of Tuskegee Garment; that there were noemployees in the bargaining unit; that Respondent hadno plans to reopen the plant; and that the information re-quested by the Union was irrelevant (moot). However,Respondent did offer to negotiate about the effects of theclosure of the plant.On October 19, Heller furnished the Union with partof the information previously requested, but failed to fur-nish additional information since unfair labor practicecharges were filed and pending against it. Nevertheless,pursuant to Respondent's letter of October 9, it met withthe Union in Huntsville, Alabama, on November 2, whenit denied the Union's request for severance and vacationpay for the laid-off employees, as well as the Union's re-quest to reopen the plant. 2Based on the foregoing undisputed and credited evi-dence, I conclude and find that the Union received a ma-jority of the votes cast in the election held on September15; that the Union was thereafter certified the collective-bargaining representative of Respondent's productionemployees on September 25; that on September 29, theUnion requested Respondent to bargain with it at a timeIltreilrlailr all atcs shall rfer Ilil ti year 1'178, uilsle' ptcifii lll?indicated olhcr ise' The facts sol foirlh above wrc either amiltcd, agreed n hb the pal-lies, or in general were lo0l ithsputed or iIl coiiflict in he rcc,,rdand place convenient to both parties and to furnish theUnion with certain pertinent information necessary forthe preparation to bargain; that Respondent did not re-spond or furnish such information until its legal counseladvised the Union in a letter dated October 9, that theTuskegee Garment plant was closed, that there vere rnoemployees (essentially all of whom had been laid off) inthe bargaining union, that the information previously re-quested by the Union was irrelevant; and that Respond-ent did not at any time furnish the information requestedby the Union.Since Respondent was under a legal duty to bargainwith the Union on and after September 15, as the collec-tive-hargaining representative of the employees, I furtherfind that Respondent's failure and refusal to do so, andits unilateral action in closing the Tuskegee plant withoutnotifying or consulting with the Union, all constitutedconduct in violation of Section 8(a)(5) of the Act..N.L.R.B. v. Truitrt Mlfi. Co., 351 U.S. 149, (1956); adN. L.R.B. v. Alcne Industrial Co., 385 U.S. 432 (1967).B. Weather Tamers Relutionrship to TuskegeeGarmentWith respect to Weather Tamer's relationship to Tus-kegee Garment, the General Counsel was able to estab-lish the following evidence:In Weather Tamer's newsletter entitled "The WeatherTamer Bugler" for April 1976 (G.C. Exh. I1), an articleappeared on the first page entitled, "Weather TamerAdds Third Factory." Under that topic the first para-graph read as follows:Tuskegee Garment Corporation (TGC) becamethe third plant in the Weather Tamer family onApril 5. Vice President Don Levy reported.The above-identified newsletter was published byWeather Tamer periodically and it carried news refer-able to Respondent's Columbia and Lewisburg, Tennes-see, and its Athens, Alabama, plants.The undisputed testimony of record unequivocallyshows that Weather Tamer's plants in Columbia, Lewis-burg, and Athens, were engaged in the manufacture ofchildren's outerwear garments; that Weather Tamer con-sidered each operating plant as an individual corporation;that the plant at Columbia, where the corporate officesare located, is called "Weather Tamer"; that the plant lo-cated at levisburg is called "Weather Tamer of Lewis-burg'' arid that the plant located at Athens is called"SPI of Athens, Inc."According to the undisputed and credited testimony ofAvers Wcxlcr and Eugene Heller, president and vicepresident, respectively, of Weather Tamer, Inc., prior toApril 1976, other industries were locating in the Colum-bia. Tennessee, area, which resulted in higher wages, andthereby prompted Weather Tamer officers to exploreother communities in which to operate. Consequently,Weather Tamer entered into a contractural arrangementwith Barclay Corporation located at Tuskegee, Alabama,for the latter to manufacture children's garments. On orabout April 5 197h, Officials Heller and Wexler pur-chased 70 to 80 percent of Barclay Corporation, leaving2')h WFATIiER 'AMEKR, INCthe remaining 30 to 20 percenlt reposed in the prior own-ership of Barclay Corporation, until November 1976. Atthat time, being dissatisfied with the prior performanceand business operations of the fiormer owner of Barclay,Heller and Wexler purchased the remaining 30) to 20 per-cent of Barclay.Thereafter, Weather amer officials named the Tuske-gee plant Tuskegee Garment Corporalion. WeatherTamer's vice president and secretary, Eugene Heller, hasa half interest ownership in Tuskegee Garment, as wellas in the entire Weather Tamer garment operation.Heller further testified without dispute, that the ma-chinery of Barclay was purchased without inventory;that from April 1976 to September 1978. Tuskegee Gar-ment performed labor production services for VWeatherTamer only; that Tuskegec Garment was under contractto cut, make, and trim garments (children's outervear,fall and spring, for a fee in retturn for the garments); aidthat Weather l'amer determined what garments. materi-als, styles, quantity, and colors would b produced.All Weather Tamer employees, including employees inTuskegee Garment, were given a copy of WeatherTamer's booklet of rules. entitled "Welcome to WeatherTamer." Vice President Heller also testified that employ-ees at Tuskegee Garment enjoyed Weather Tamer berie-fits such as vacation, holidays. and employee loans. liedoubted Weather Tamer's scholarship program was ineffect during the existence of Tuskegee Garment. Helleracknowledged that at times when special machines wererequired at Tuskegec Garment in order to produce a par-ticular garment, Weather Tamer would ship in the neces-sary machinery from its other plants to complete theproduction. However, he pointed out that this practicewas carried on throughout the industry irrespective ofownership.Wexler is co-owlner of Tuskegee Garment. aid servesas secretary and member of its board of directors. Hence,Heller aid Wexler are co-owners of WeCather Tamer,Inc., and both serve as members and officers of its cor-porate board of directors. At the time of the purchase ofTuskegee Garment, another etity of Weather Tanler,Columbia Equipment Rental Company. gained owner-ship of the equipment and furnishings, which were usedby Tuskegee Garment and other fictories in the industryinterchangeable on a regular basis.Immediately subsequent to purchasing Tuskegee Gar-ment, Vice President Heller sent Weather Tamer's engi-neer along with its head mechanic, Steve Kennedy, tostudy and do what was necessary to improve productionat the Tuskegee plant. Steve Kennedy had been in theemploy of Weather Tamer for 15 years, and in Novem-ber 1976, he became plant manager of Tuskegee Gar-ment until it was closed in November 1978. Thereafter,Steve Kennedy became plant manager of WeatherTamer's plant, SPI of Athens, Inc. His brother, DavidKennedy, who was employed at Tuskegee Garment,became production manager of Sl'l of Athens, Inc.The material supplied to Tuskege Garment byWeather Tamer was shipped to Tuskegee Garment by atruck owned and operated by Weather Tamer at a costof 72 cents per mile. When the garments were finishedby Tuskegee Garment, they were picked up by the deli\-ery truck and returned to Weather Tamer in Columbia,where they were reinspected befoire shipment to custom-ers. Weather Tamer was billed by Tuskegee Garment forthe finished product and a percentage of the labor costincurred in the production. Tuskegee Garment's produc-lion schedule as sometimes changed to reflect theneeds of the market by Weather Tamer's controller.Products rejected by customers were returned to Weath-er Tanler where they were processed by Weather Tamerand returned to Tuskegee Garment or the other plantsfronm which they came. Morning production reportswere transmitted to Weather Tamer at Columbia fromTuskegee Garment and other Weather Tamer plants.Correspondingly, morning production reports fromWeather Tamer's other plants were tranismitted to PlantManager Steve Kennedy, at Fuskegee Garment, forcomparative and evaluative production purposes.All of the employee benefits enumerated aboe in Re-spondent's handbook entitled "Welcome to WeatherTamer" (G.C. Exh. 6), and distributed to employees inall plants. including Tuskegee Garment. uere fiormulat-ed, published. and distributed to Weather Tamer and allother employees. Plant Manager Kennedy testified thathe complied with the provisions of the handbook in ref-erence to employees at Tuskegee Garment. Vice Presi-dent Heller acknowledged that he was in charge of laborrelations policies and their publications as they applied toall plants. In the handbook entitled "'Welcome to Weath-er Tamer" (G.C. Exh. 6h), page 8, under the subject,"''The Subject of Labor Unions," the followilng sentenceappears:"It is our belief that we can all work better as ateall ithout a uiion interfering ith the relation-ship betw.kecn the comnpany and employees. Indeed.we believe that union interference with the work-ings of your company can cause us all seriousharm."The record is uncontroverted that on July 18, subse-quent to the Union's demand for recognition by UnionRepresentative Dot Mims, Vice President Heller char-tered a plane and visited the Tuskegee Garment plant onthe same afternoon and initiated the first of three or fourspeeches and visits, during which he waged an antiunioncampaign. In an effort to obtain medical insurance foremployees at Tuskegee Garment, Plant Manager SteveKennedy approached Heller for approval to implementsuch a policy. Weather Tamer maintained a checking ac-count in the name of Tuskegee Garment, in Tuskegee,Alabama, on which Plant Manager Kennedy could notdraw checks. The employees payroll was paid from saidaccount, which was maintained by Weather Tamer ofColumbia. The record also shows that until August 10,1979, Weather Tamer maintained a "Weather Tamer"sign at Tuskegee Garment plant where no sign ever borethe name "Tuskegee Garment." The sign was takendown at the direction of Hleller.Based on the foregoing, essentially undisputed, evi-dence of record, I conclude and find that Tuskegee Gar-ment was monitored and controlled by Weather amer.and that it did not function as a single employer. he I)DEC(ISI()NS ()OF NA IO()NAI. I.ABOR RLAI I()NS B()ARI)corporate ilerrelationship between Weather Tamer an(dTuskegee (iarment was further manifested by the inlter-change of machinery and of personnel (Plant ManagerSieve Kennedy, who became plant manager of TuskegeeGiarment), until its closing in November 1978. A thattime Steve Kennedy became plant manager of SPI ofAthens, Inc. Ozaur Irult'rv, Incorporated and/or lutcoquipment C(orpany an id/or :Mlo/ilJrceeze Company, Inc.,161 NLRB 561 (1966).Counsel for the General Counsel cites Brvar Construe-tion Cornpuny and M & C (oal Company and Edwin B..rmtiluge, Jr., 24() NI.RB3 102 (1979), wherein the oardadopted the Administrative aw Judge's findings of thesingle integrated employer. Therein, the AdministrativeLa w Judge set forth, rather succinctly, the following:In detlerlilnig vwhether two or mlore businessesare sufficiently integrated so that they may be fairlytreated, for jurisdictional and other purposes, as asingle enterprise, the oard looks to fiour principalfactors: (1) common management; (2) centralizedcontrol of labor relations: (3) interrelation of oper-ations; and (4) common ownership or financial con-trol. Radio and l'le wsion Broadcart lechniciansLocal Ulnion 1264 v. Broadcast Service of iMoblde,11., 380 U.S. 255, 256 (1965); Sakrete o .orlhernCali/brni(l Inc. v N. L.R.B., 332 F.2d 902, 905, fnil.4(9th Cir. 1964). "The Board has determined that nosingle criterion is controlling, although it considersthe first three, which evidence operational integra-tionl, more critical than the fourth, common owner-ship." ¥ I. R.B. v. riumph Curing Ceniter and M. Lee Serving Company, lnc., 571 F.2d 462, 468hX (9thCir. 1978) enfg. 222 NLRB 627 (1976).It is therefore clear from the credited evidence ofrecord that there was common management of the plantslocated in Columbia and l.ewisburg, Tennessee, and theplants located at Athens and Tuskegee, Alabama, byWeather Tamer, through its principal office in Columbia,Tennessee. The fact that morning production reportswere submitted to Weather Tamer at Columbia by Tus-kegee Garment: that the payroll checking account ofTuskegee Garment was maintained and utilized byWeather Tamer: that the employee rules as well as bene-fits applicable to all employees were established andmaintained by Weather Tamer, all substantiate the factthat centralized control of all plants, including TuskegeeGarment, was vested in and exercised by WeatherTamer. Additionally, since machinery was interchangedbetween the four plants and garments were sometimessent to plants, other than the initial plant, for completion,with all products being finally reinspected at the Colum-bia plant, further supports this conclusion. Moreover,since Plant Manager Steve Kennedy was head mechanicfor Weather Tamer, but was thereafter utilized as plantmanager of Tuskegee Garment, and subsequently madeplant manager at SPI of Athens, all demonstrate the in-terrelation of operations of the four plants. Finally, sincethe evidence undisputedly established that Vice PresidentHeller and President Wexler are co-owners of WeatherTamer and co-owners of liuskegee Garment, commonmanagement, ownership, and financial control are estab-lished without question. Local 627 International Union ofOperating ngineers, A I'IL-CIO (South Prairie Conrstrue-lion Company and Peter Kiewit Sons Co.) v N. L. R. B.. 518F.2d ().C. Cir. 1975), affd. in relevant part 425 U.S. X(X)(1976).Consequently, since all of the criteria for satisfying afinding of joint employer status or single integrated em-ployer exist, in the absence of any evidence that Tuske-gee Garment was a sinile and independent employer, itis unequivocally established that Tuskegee Garment wasbut an important arm of the single integrated employer,Weather Tamer.C. he union activity oJ Respondent lEmployeev andRespondc'nt's know/edge thereoPlant Manager Steve Kennedy testified that he firstlearned of the union activity of the employees on July18, 178, when Mims, a representalivc from the Union,appeared at the plant and demanded recognition. tHethereupon placed a long distance call to Vice PresidentEugene Heller in Columbia, Tennessee, aid advised himof union representative Mimns' presence and purpose. Ac-cording to the unanimously corroborated testimony ofVice P'resident tteller. in response to the telephone con-versation with Plant Manager Kennedy, he immediatelychartered a planie to Tuskegee Garment around noon onthe same day. He said Union Representative Mims ad-vised him that a miajority of Tuskegee Garment employ-ees had signed unioI authorization cards. She uao gavePlunt Manager Kennedv the ,ames o/'themployees on theorganizing committee. Thereafter, hieller said he heldmeetings with the employees and showed them a film en-titled "Strangers in ()Our Mist." ill a effort to convincethe employees that they did not need the Union. te saidthe substance of his talk to the employees on July 18,was ias follows ((i.C. xh. 30):I have conc downii here to talk to you because Iam very concerned for the welfare of this companyand the people who make their living here, Do youknow why? Because I am one of those people.I do not want a Union that knows nothing of theproblems of designing---sales, financing and adver-tising production-and many other prets [facts] ofthis company to exert very important pressure. I donot want this Union of outsiders to seriously affectthe competitive position-of your company.I am convinced that the major objective of thisunion is not as they say to do you good. SantaClause is dead. It i to take away about 100 dollarsper year from each person who signs a card.I am convinced that a union can cause seriousharm to this company.I am familiar with this union. I have belonged tothis union and was on its executive board. I want toshow you some slides that is here for the recordthat tells some truths that should help you makeyour decision.I will be available for Questions later, 2 minutelimit-Question or answer. WEATHIER TAMER, INCHeller further testified that he spoke to employeesagain on August 10, during which time he read an an-nounicement to the employees explaininig the time aridprocedure of' the upcoming union election. Thereafter, hetold the employees that he hoped that all of them woulddecide that they did not want or need the union, andthat he will vote against the Urnion on September 15.In reference to w hal he told employees in anotherspeech to "the employees" on September 13, 1978,Heller testified it as follows:Ti; WIrNISS: The exact words I don't remem-ber, hut what I did tell thenl is that a union inll thisplant will cause the price of our garments to go up,and if the price of our garments goes up customerswill be more apt to buy garments at a lower price ifthey are offered. Which could indeed jeopardize theentire company.Q. Are you denying then that you did say that asfar as that allegation is concerned, threatening em-ployees with jobs in jeopardy if they voted for theunion, and as far as that part is concerned it wastrue; are you denying that you said that?A. I deny it in this context.Likewise, Plat Manager Steve Kennedy. testified thathe read a speech (G.C Exh. 31), which was prepared b5Ozier, counsel for Respondent, which Kennedy read ver-batim without adding anything. He declined to answerquestions. He also stated that the meeting in whichHeller discussed insurance was held before the August10 meeting mr which he read the speech. Kennedy fur-ther testified that prior to August 10, Heller instructedhim to take down the sign which read "Weather Tamer"because it could be used at Respondent's Lewisburg fa-cility, then under construction. He complied with Hell-er's directive.Steve Kennedy said that since he became manager ofTuskegee Garment the production and the quality ofwork improved. Style 146 marked September 11, 360pieces, was one of the garments made by Tuskegee Gar-ment which was rejected. There were other such ordersin a smaller quantity which were rejected. Style 146 wasthe only garment on Respondent's Exhibit 11, whichKennedy said he could identify as having been rejected.The garments produced at Tuskegee Garment were in-spected by employees at Tuskegee Garment before ship-ment to, and reinspection by, employees at Columbia.Kennedy also testified that he attended all of the meet-ings at which Heller spoke, except the times when Hellermet with the employees in individual groups in Kenne-dy's office. At no time did he hear Mr. Heller tell em-ployees the plant would close if the employees selectedthe Union as their collective-bargaining representative.Plant Manager Steve Kennedy further testified that onFebruary 21, 1979, he published an ad in the newspaperswhich read, "Weather Tamer is expanding again," and"needs a number of good people." This article was pub-lished in the Athens Alabama .Vews. However, Kennedysaid the ad was to replace people, not to hire people fornew positions.D. 7islirnony o' Employee Witnesses RegardingRespondent' .Meetings with Emploveev and heirLayoffsElihzaheh Iender.sorn was employed by Tuskegee Gar-ment from April 1976 until August 23, 1978, making lin-ings, under the supervision of Willie Renfroe until shewas laid off by Plant Manager Steve Kennedy. She testi-fied that she was present at the second meeting whenHeller told employees he did not want the Union. Shefurther testified that she asked Heller why he took theWeather Tamer sign dosn, and Heller said he could takeit down whenever he wanted to.In a speech to employees on August 10, Hendersonsaid Plant Manager Steve Kennedy told the employeesto think about the welfare of their families before theyvoted; that they could jeopardize their jobs. She furtherstated that the sign bearing the name "Weather Tamer"was taken down on that same day, August 10. 1978.Also, after the union election on August 10, 1978. Hen-derson testified that a sign was placed in the window atTuskegee Garment stating there would be no more appli-cations for employment until further notice.When Heller read his speech to the employees on July18, Henderson said that she, Elizabeth Hendersonlooked over his shoulder, but she could not read hishanidsriting. She further testified that Pats Goodlosklooked over Heller's shoulder during his second speech.Henderson said she observed bolts of spring materials(fabric), including cut materials, and machinery beingshipped out of the plant in August. She said she wasnever offered a job at ally of Weather Tamer's otherplants.Employee Mary Alice Wright testified that she wasemployed by the Barclay Corporation in 1974 and con-tinued in the employ of Tuskegee Garment until she waslaid off. She said she attended the July 18 meeting heldby the Company and saw the film entitled "Strangers inOur Midst," and thereafter heard Heller ask the employ-ees why they wanted a union. He told them the Unionwas no good for the Company; that he did not want aUnion; and that he would close down the plant if theUnion came in. She further stated that at the August 10meeting, Plant Manager Steve Kennedy told them "ifyou vote yes, your job will be in jeopardy, Heller doesnot want a Union, and the job would close down. PlantManager Steve Kennedy, however, denied that he toldemployees the continuation of the plant depended onhow they voted in the union election, or that their jobswould be in jeopardy. He said he read his speech to theemployees verbatim.Wright further testified that in July 1977 managementofficials (Heller and others) visited the plant and advisedemployees at a dinner that Tuskegee Garment was thenumber one plant in the Weather Tamer family. She saidshe had only seen Heller visit the plant on one occasionprior to July 18, when the union representative visitedthe plant.Ruthina Davis was previously employed by TuskegeeGarment from July until December 1977, and again fromJune to August 1978. She testified that the union cam-paign commenced in July, and in August her supervisor,299 DI:CISI()NS ()1: NATIONAL I.A()OR RLAt IONS BO()AR)Mary Ellen, advised Davis and nine other employees atthe end of the day that "that was it," and told them toapply for unemployment; and that Mary E'llen said shedid not know when Tuskegee Garment would open. Shefurther testified that she saw Union Representative DotMims on July 18 in the lounge, waiting to see PlantManager Sieve Kennedy. Around 1:30 to 2 p.m. thatafternoon, she said she saw Vice President Heller whenhe held a meeting with the employees for an hour. Atthe meeting, she said Heller showed them the film enti-tled "Strangers In Our Midst" and told the employeesthat the Ultion was no good; that all the Union wasdoing was to make them pay out that fee every month:and that after they paid their money the union repre-sentative would ride around in Cadillacs.Davis said Heller visited the plant a week later (aboutJuly 27) and called ernploees by departments into theoffice of Plant Manager Kenined. She continued to tes-tify as followvs:Q Do (olu recall anything else Mr. eller mayha ve said?A. Well, he kept telling us that he did not ,\antthe Union in. and the union couldn't get us no highwages. The union couldn't make him give us nioth-ing that he ssasln't gin ing us already.Davis further testified that on the day of the Nationall.abor Relations Boards representation hearing onAugust 10, 1978, Plant Manager Kennedy read a state-ment from Heller to the employees which in essence shedescribed as follows:A. Well, he read what was on the paper. He toldus he had something he wanted to read to us thathe had gotten from Mr. Heller, ad read it. And,well, I didn't pay much attention to him, but at theend when he made a statement about the way wevoted depended the way and how we volted de-pended on our future employment. And, everyonegot that part; and when he said, "Thank you," Ithink somebody was trying to ask hilm something,and he said that lihe didn't know nothing, hecouldn't tell us nothing. Al41 he could do was' tell u toread et ween the liltes.On that same day after the meeting, Davis said thesign that was i the window which read, "Applicationstaken here," was taken out of the window ad replacedby a sign which read, "No more applications being ac-cepted." About a week later, Davis said Heller came tothe plant [was] and spoke to the employees during whichtime he was asked by an employee "if the plant [was]going to close." Heller said, "he did not know, it de-pended on economics." Another employee asked himwhy sonie of the employees were being laid off andHeller said, it had something to do with bringing thespring shipmeniit to Tuskegee Garment. During his visitshe said she had a conversation with Heller at whichtime she told him that while she would not be there attile plant, she was going to return to vote in the election.Her conversation colltillued as follows:So I told him I was just here for the time being,but I would be leaving soon but, I would be backfor the election to vote. I made that plain to himSo, he asked mte why was I omlinrg back to vote tojeopardize other peoples jobs, and I told him I wasn'tjeopardizing no ones jobh They w ere jeopardizingtheir owen sell b not voting the union in.Heller went on to tell her (Davis) about the GeneralWestern Company, where the employees voted in theUnion in 1925, ad the Company went out of business.Davis said at the beginning of the last meeting withthe employees, Heller told them, "I just wanted to makeit clear, there is no Santa Clause"; that he was not givinganything, the Union was not going to make him giveanything, arid that the knew how Mims and the Unionwere telling employees how the Union would get themhigher wages. Feller also told her that she was verysmart and that she should get another job because shehad been complainiing about how she wanted anotherjob. He suggested that she talk to her supervisor about it.She acknowledged that Hellcr never told them that theplatl would close down if the Union got in.Edith Lou lircker was employed by Weather Tamer atAthens from September 1977 to October 1978 as all em-broidery operator under the supervision of Abby White.She said she first learned about the Union in a letterdated August 29, 1978. About the first of September1978, Supervisor Abby White held a conversation withher which she described as follows:Q. Do you recall what was said'?A. Yes, sir.Q. What was that'?A. The Tuskegee plant that all the blackswanted a Unliioni, arid they wanted and voted for itto be in ald Mr. lcllcr closed the plant down, and,she told me, she said, if lie done that at our plantthat he would close it down, move the machinesand relocate.Q. Was anything else said in that conversation?A. He just said that he could get anybody towork for him in a sewing plant if that was tohappen.On cross-examination Tucker acknowledged that shewas angry with Abby White when she got laid off be-cause she felt it was White's fault.She also acknowledged that she has never liked White,even when they ere in high school, because White iswhat she called "a back-stabber." Tucker explained herfeelings by telling what happened to her on her last dayat work when she reported to work sick. She stated thatshe had the flu and a temperature of 103 degrees whenshe informed Supervisor White that she wanted to gohome at 1() a.m. White advised her to go to the rearroom and lie down. Since she felt the room as notcomfortable ad she was affected by the noise from themachiines operating, she left work crying and went homeat 10 am W\heii she got home her mother called theplant, and White told her mother Mr. Wilson had al- ' FAI IHEFR IAMI R. IN(Cready hired someone in Tucker's place. luckcr gav asteflement to the Utnion a Jiw da.is afitr her termination.Alvin honma Iouue, presently inll the United States AirForce, formerly orked for Wealler Tamler from Marchto September 1978, in the embroidery department. underthe supervision of Abby While. House also worked inthe cutting department under James Harris at the Athensplant. In a meeting with the employees around lateAugust 1978. Ilouse said Plant Manager Ronald Wilsontold employees the Union would not do them any good;that union officials just drove around in big fancy cars,and wanted them to pay dues.Around the last of August or the first of September1978, House said Supervisor Abhb While approachedhim at his machine and asked him if he had heard thatthe Tuskegee plant was closing, and lie said no. She oldhim the new embroidery machine was coming from Tus-kegee and that the reason Respondent could not closethe plant at Tuskegee was the Union. She said WeatherTamer would close the plant and trN to relocate if theUnion came into the Athens plant, where Ms. Tuckeralso worked. White further said that the Union tried tocome into the Tuskegee Garment plant and Respondentclosed it, and that the same thing would happen atAthens if the Union came in. House said he told AhhyWhite he wished the Union would come in the Athensplant. He said he never discussed the conversation be-tween he and Ahh White with Tucker.After he left the employ of Weather Tamer in Septem-ber 1978, House said he continued to solicit employees'signatures until he entered the Air Force on March 19.1979. He said just after Edith Tucker was fired in Sep-tember or November. he told union representlaives thathe recommended Tucker as a contact person ho kncwwhat was going on in the plant. The Union distributedleaflets at the Athens plant in reference to its campaignat the Tuskegee plant.Idonia Jerido frther testified that Mary EllenSpartley was her supervisor, who advised her about herlayoff as follows:A. Well, she told us we was being laid off andlhat-and she told us to go down to unemploymentoffice and apply for our unemployment and whenthey asked when would we get somec work, she saidshe didn't kns; she couldn't talk.She said she became aware of tle employee's organi/-ing effort in May 1978; that she was a member of a union10 years ago, and that she saw Mims on the morning ofJuly 18, 1978, at 9:30 a.m. when she cme to the plantShe attended the company meeting that day and in refer-ence thereto, she testified as follows:Q. What do you recall Mr. Heller saying?A. Mr. Heller spoke and he said that having aunion could put our job in jeopardy. So I personal-ly asked him what he meant by "putting our job injeopardy." He said that it meant by having a union[the price of] the coats could go up so high thatwouldn't nobody buy them; there wouldn't be nopoint in making them. Then he said those ho hadsigned union cards, that they didn't have to signthem: they didn't ha, e to let the peoples in theirhomes coming arouiid with cards to be signed; andhe also said the more cards the union got signed.then the more the mnoney the ones had them signedwould be paid by the union. And he said those whohad signed cards could ask for them back. tlitsomeone asked him ,Ill.y we didn't ha e better in-surance, and he said hc had been looking at someinsurance, the same kind his company had ill Ten-nessee.In D)ecember 1977. Jrido said Wexler came to Tuske-gee iarment and told the employees they were doing agood job lie said production as good and they weremaking a good garment. ()On another occasion employeeswere called into the front office, wshere Plant ManagerKenniedy told them they were doing a good job. andeach were given 30 cents for a coke. She said after Julyshe nticed that no delieries were being made to theplant, but she saw garments, machines, and materialsbeing shipped out She was a member of the union com-mittee, along with Ethel Williams and Bernice Adams.Tihey met ith Ieliler on November 2 197S. in Hunts-ville, Alabama, to learn the status of I ukegee (iarmenit.swhen Heller told them Tukegece Garment w\as closedand was not going to reopenJerido continued to testify as follows:A. Mr. Heller said he would not open it h ck up.anld he also related to the distance that lie had; tocome on his plane and all, that it was da ngerous.And Mr. Heller told us at hal meetinig that Ve wasdoing good The! didn't close on accoillt 4i be-cause we was bad ad vwasn't doing well.Q. Did you ask him any questions at that time.'A. Yes I asked hill s hy didn't he tell us hle ;sasgoing to closc aiI hle said it he hd' e told 1(s hewas going to close the plant, e vsouldn't hase fin-ished his coats.Jerido acknowledged that Plant Manager Kciiincdhad talked to herself and other employees about keepingup their production prior to the onset of union ati it.Bernice Adams has been I machine opcrator sinc1974 in the Barclay corporation and continued her eim-ployment with Tuskegec Garmenl unlil August 22. 1978.when she was advised by her supervisor that she s; aslaid off. She signed a union card onl May 26, 1978.Adams further testified that she attended the econdcompany meeting on or about I eek after the firstmeeting. and heard Heller tell employees they did notneed the Union: it would be better if the Union didi notcomc in: aid that the Union could not promise t hemjobs. He told them that the Union's purpose w;as to gettheir money, ride around in fine cars. and live in expen-sive hotels and motels.Adams said she attended the thirl company meetingon August 10, and heard Manager Stev e Kennedy tellemployees the same thing Heller told them. Kennedalso told them if the Union came in their jobs ould bein jeopardy, that the plant u; as not getting work becauseit \was preparing for a chatlrIgeo\ r (;asonal). Adimlas Said() I I)lCISI()NS OF NATIO()NAL ILAIBOR RLA'I IONS BO()ARI)she saw a boll of fabric being shipped out, which shehad never seen occur before. She saw the WeatherTamer sign outside taken down and a sign placed in thewindow which said. "No More Application for Employ-ment." She said, in the past, the majority of fabrics re-mained in the plant although a few bolts would heshipped out.Vivian ,4. Young testified that she was employed inJune 1978 and became aware of the union campaign inthe same month. She said she attended a company meet-ing in which Plant Manager Kennedy told employees"Too many people were absent, that they were not get-ting enough work out and he had to send the wintercoats to the Athens plant.":'Young further testified that Mr. Heller spoke to em-ployees against the Union but he told them if they votedfor the Union it would not be held against them by Re-spondent. Patricia Robinson corroborated Young's testi-mony with respect to Plant Manager Kennedy's speechabout absenteeism. Robinson further testified that a weekbefore August 8, 1978, Supervisor Derco asked her if sheor any of her fellow employees had signed a union card.She said she did not reply.E. Respondent's Explanation Jbr Closing the TiuskegeeGarment PlantVice President Eugene Heller testified that at the timehe and Wexler purchased all interest in the Barclay Cor-poration in November 1976, he told Plant Manager SteveKennedy he wanted him to try to make the things go,and if he could not do so, Weather Tamer would have toclose the plant. However, in early 1977, when it becameclear that operating Tuskegee Garment was going to bea managerial and financial drain on Weather Tamer,Heller said Weather Tamer decided to construct a plantat Lewisburg, Tennessee.During a special meeting of the shareholders and di-rectors of Tuskegee Garment in Chicago, Illinois, on No-vember 7, 1977, there was discussion of the feasibility ofcontinuing the operation at Tuskegee Garment, and theydiscussed exercising the option to renew the lease inabout March 1978. It was further decided that it couldnot close the Tuskegee Garment plant immediately be-cause of commitments to Weather Tamer's customers,but to keep open the lease option so the Company couldoperate as long as necessary (Minutes of the meeting,Union Exh. 1).According to Union's Exhibit 2, minutes of the jointTuskegee Garment shareholders director's meeting inChicago on May 1, 1978, a lease of the Tuskegee Gar-ment facility was approved to end on September 30,1979, at $300 per month. The discussion centered aroundan effort to have the lease expire at a time when con-struction of the new Lewisburg plant would be complet-ed, so that business operations would continue. In theJuly 1978 issue of "The Weather Tamer Bugle" (Resp.:' Young attempted to testify about a conversation held with her super-visor, loyd D)erco. and an objection was interposed because such con-versaltion was not alleged in the complaint. The objection was overruledI now reverse his ruling, and sustain the obhjecin to, and strike the tesli-mony given over the objection, because the issue was not litigated by Re-spondentExh. 20), Heller said he expected the Lewisburg facilityto be in operation in 4 to 6 weeks (late August or earlySeptember 1978), which is also the time the new springline production was to begin. He said he nevertheless de-cided to go forward with production at Tuskegee withthe fall season garment, because Weather Tamer hadtrouble with the contractor constructing the Lewisburgbuilding, which was not ready for occupancy and oper-ation. He said he decided not to go forward with thespring garments before July 18, 1978, because accordingto Respondent's Exhibit 14, Weather Tamer was experi-encing a decline in spring and fall sales and orders for1978 and 79 (Resp. Exh. 22).Heller also said the cost of operating a diesel trailertruck for 365 miles at 72 cents per mile once or twice aweek, the cost of paperwork, and the costs and time ofhis having to charter a plane to come to Tuskegee Gar-ment, were all factors considered in deciding to closeTuskegee Garment. When confronted with his affidavitsubmitted to the Board agent, Heller admitted that at theMarch 1978 board of directors and shareholderv meeting,they decided the winter season orders would be the lastorder sent to Tuskegee, and his projection was to closethe facility prior to September 1978, with no precise dateset.With respect to extending the lease, Vice PresidentHeller testified that originally the parties had agreed to alease which was entered into with the board of directorsof Tuskegee Garment, on which Tauman is a member,along with the City of Tuskegee (Mayor John Ford)which was to take effect after the expiration of the leaseon June 30, 1978. Thereafter. Tuskegee Garment enteredinto a lease beginning on May 1. 1978, for a period of 15months, to expire September 30, 1979, with five 2-year op-tions to renew the lease. The September 30, 1979, date wasgiven because Weather Tamer was having a buildingconstructed at Lewisburg, Tennessee, and it did notknow for certain when it would be completed. If com-pleted earlier, Tuskegee Garment would have beenclosed. However, Mr. Heller said closing Tuskegee Gar-ment would have depended upon sales and production inthe future. Nevertheless, Tuskegee Garment was closedin August 1978. The Lewisburg plant became operationalNovember 1978, and Weather Tamer could not move themachinery into the plant earlier.Heller further testified that Weather Tamer decided tobuild a plant at Lewisburg prior to 1978, even though hecontinued to tell the employees after the layoffs inAugust 1978 that he was hopeful of reopening TuskegeeGarment. There was no public disclosure of the con-struction of the Lewisburg plant until October 1978, be-cause Weather Tamer had goods to finish at TuskegeeGarment after August 1978. The plant closed on October9, 1978. Tuskegee Garment Corporation was disolvedApril 2, 1979. Heller also stated that he had Plant Man-ager Edward Steve Kennedy to announce to employeesthat Tuskegee Garment was to be closed in August 1978,he could not recall the exact date. He said that in thepast Tuskegee Garment had laid off employees for ashort period during periods of changeover. The plant re-mained open until October 9, 1978, to enable it to pay302 W7FAI I:R FAMER, IN('the rent and to discharge other obligations that may haveoccurred before it was able to transfer to its Lewisbulgplant. General Counsel Exhibit 37, the official document,showed that uskegee (Garmcnt withdrew from businessin the State of Alabama on August 6, 1979. Ileller testi-fied that lcvN, controller of Weather Tamer did notappear and testify in this proceeding because he under-went brain surgery recently and has not ias yet fully re-covered tlie corroborated Steve Kennedy's testimony ofsales behiig dos ni hen the Athens plant worked a 4-daSweek in the latter part of 1978, and he acknosslcedgedthat this had never happened before. He explained that"takings" are "sales" equal total of garments conmmittedto sell to customers based on orders received.Finally, Heller testified thlat Tuskegee Garment did notoffer !o bargain before Noveniber 2 1978, and that theUnion did not request it to bargain, and he acknowl-edged Tuskegee Garment did not notify the Union that itwas closing Tuskegee GarmentDuring the November 2. 1978, meeting in Huntsville,Alabama, Heller said he told the union committee theplant would not be reopened under any circumstances,and that the employees would not be given any sever-ance pay as the Union had requested. Hec further ac-knowledged that before the November 2 meeting, theUnion requested information concerning the closure ofthe plant, but Respondent did not provide such informa-tion. Heller continrued to testify as follows:Q. Why did you try to win an election at the fa-cility that you had decided to close?A. To avoid my having to take a week out of myvery limited time to be here answering questions foryou .Q. Your statement inll your speech was that "Theoutcome of this election is extremely important tome and to our companyA. That's right, and it is, and this proves it.Q. The importance of it was that you would haveto spend time doing what, now?A. Discussing this with you.Q. You mean negotiations you're talking about?A. No, this isn't negotiations. This is answeringquestions, the answers to which I don't have. Thisis taking my very limited time. I am stretched in alldirections, and here I have to sit here and explain tolawyers how to produce goods. I have to explain tothis gentlemen, who will not make me a lawyer anyfaster than I'll make him a production man.The record shows that in a letter dated March 21,1978, Daniel S. Tauman, attorney for Weather Tamer inChicago, wrote to the mayor of Tuskegee, the Honor-able Johnny Ford, suggesting that the lease to commenceJuly 1, 1978, contain five 2-year options to extend theterm, the first of which at the rate of' $900 monthly, andthe last three at the rate of $1,000 monthly.The mayor of Tuskegee, the fHonorable Johnny Ford,testified that he had been actively seeking to bring newbusinesses into Tuskegee since 1972. The city of Tuske-gee owns a building located on Gautier Street, whichwas formerly occupied first by Barclay Corporation andthen by Tuskegee Garment Company, respectively, untilNovember 1978. Since the departure (if Tuskegee G(ar-ment, the city has been seeking a new tenant and is cur-rently negotiating with Smolar rother, a garment pro-ducer. Smolar is now interviewing prospective workersand has made a written commitment to move into thebuildinig within a month or so. A lease is being drawnup. The building is currently under lease to TuskegeeGarment through September 1979.Mayor Ford said in the late sumnlir of 1978 that helearied that the Tuskegce Garment employees were or-ganizing a union. At the same time, Heller talked to himon tlhe telephone and told him his profits were marginal,and that he was not sure, but he thought there was achance he may or may not continue operating the plantMayor Ford (lid not recite the date of this conversation,which was sometime in the summer. However, he identi-fied his letter (G.C. Exh. 40) sent to cller ill which heexplained as follows:Q. Do you recall sending this letter, sir?A. Yes. The letter w.as sellt after I learned thatMr. Hller had closed and definitely not planned tocome back. Somebody called it to my attention, Iguess it was some of the employees-that they haddefinitely closed the plant. I did not have air extraconference with Mr. Heller. I did not know thatthey had really closed. They had talked about it.But when I learned that they were actually gone, Ipicked up the phone and called him; and, of course,I wrote him a letter reflecting our conversation andasking him to send a key so we could go over andinspect it.Mayor Ford said, subsequent to his learning the Tus-kegee Garment plant had closed, he called. Thereafter,he commenced seeking a new tenant for the building. Hesaid he made no such effort befiore October 1978.ANALYSIS ANDI CONCI USIONSAlthough the foregoing testimonial evidence summa-rized under topics B and C is only minimally denied byRespondent (Manager Kennedy and Vice PresidentHeller), I was persuaded by the demeanor of employeewitnesses Elizabeth Henderson Mary Alice Wright,Ruthina Davis, Edith Lou Tucker, and Idonia Jerido, asaugmented by the circumstantial evidence as a whole,that their testimonial versions were essentially truthful,and Respondent's denials thereof were not. I thereforecredit the testimony of the above named witnesses, anddiscredit Respondent's.Consequently, based on the above referenced testimo-ny and documentary evidence, I find the following:3. On July 18, after showing the employees an antiun-ion film entitled, "A Stranger In Our Midst," Vice Presi-dent Heller put their jobs in jeopardy. When he wasasked by an employee what he meant by the latter state-ment, accordingly he replied, It meant by having aUnion the coats would go up so high that nobody wouldbuy them; there would not be any point in making them.Certainly the above statements by Heller, without anyassurances against reprisals, clearly suggest that the 1)1.I II()NS ()I NA I I)NAI l.AI)R R A IO)NS Bl()ARI)Union :ould I cause tile garnieints to hb priced so highthat they would lot be purchased by his customelrs,thereby fIrciiig Respondenl to go out of' business. Suchstatemeits b1 IIeller can hardly be cllaractrized otherthan clonveying a threatlning import that Rspondenlwould close its plantl perations if the mnploees exer-cised their rights protected by Sction 7 in llnioni/lingthe plant. Fturtlherniee, such conduct clearls violatesSection X(a)(1) of tlle Act.2. Accordinig to the credited tcstimioni of MlaryAlice Wright, on July 18, the salie da' the Uniorfirst demanded recogiition, Ieller asked eniployeeswhy they wvanted the Union. Ie also emphaticall>said he did ot want the Union, that the Union wsias11no god fr the ComlpaIny, and (ill so maliny words)said itf the Union ciailc ill e would close the plallt.Since leller is a high rianking official of Respondent, itis clear that his askinlg emiployees whiy they sanled theUnion, constituted coercive interrogation of employeesand that his other statements to the enTploycs not olllevidenced uniionl anili us, bt also constituted more thal aveiled threat to close the planit if the employees succeed-ed in their orgaliziational efforts to nllioniZe the plant.Such conduct abridges crmployce's Section 7 rights, inviolation of Section 8(a)(1) of Ihe Act.3. According to the credited testimonial evidenceof Ruthina Davis, on or about July 27, Heller toldemployees that Respondent's predecessor, the Bar-clay Corporation, 5 ent out of business because theplant became unionized.Since Heller did not furnish the employees with anyobjective evidence to support the above statement, it isobvious that he presented this conclusionary referencefor the employees to use as a comparative analogy as towhat would happen to them should they unionize Re-spondent's plant. As veiled as it may seem, such state-ments to employees during a union campaign obviouslycarried a threatening message to employees for engagingin activities on behalf of the Union, in violation of Sec-tion 8(a)(l ) of the Act.4. According to the credited testimony of Patri-cia Robinson, on August 8, Respondent's undisput-ed Supervisor, Derco, asked Robinson why she wasnot wearing a union pin. At a later time, SupervisorDerco asked Robinson and the bundle lady if theyhad signed a union card.Since Derco was unquestionably a supervisor withinthe meaning of the Act, and his inquiry was made duringthe midst of the union's organizing effort, it thereforeconstituted coercive interrogation of employees, in viola-tion of Section 8(a)(1) of the Act. Even if Derco's inquir-ies were against company orders, it is still nonethelesscoercive interrogation, and the option lies with Respond-ent to discipline Derco for violating its order, if it sochooses. This conclusion is especially true, since Derco,like Heller, did not give employees any assurancesagainst reprisal by Respondent.In his brief to the Administrative aw Judge herein,co usel for tile (iGeneral Counlsel requested tile Adminis-tratisc l.aaw Judge to reconsider his ruling excluding tes-tuiilii\ allgilig that ill August, Supervisor loyd I)ercoorally threatened all employee with plant closure if thellnion successfully organized employees at luskegecG(arment. Counsel also requested the AdministrativeILa\v Judge to accept his, offer of proof of said allegationas evidence. and hce cited several cases purportedly insuplort of his first request.While tlhe allegationi of the proposedl anlndmiciit mayin some way be related to the gencral allegations i theoriginal charge at the time of tile ruling, I had no wlay ofconclud(ing as the (ienral Counisel argues, that Respond-celt ,was fully apprised of the factuil matter on which theimotion to amend \,as predicated. Counsel does not citeaniy particular page or lanlguage in the authorities citedto support his argument, ()rdinarily, I generally grantsuch IotiOns to amendlcl the coniplainit rhelCl made earlyill tlhe proceeding, and hiln based onil a reasonable cx-planation. In the istaint case, thil hearing as well ut1-derway (near the end ofl the second day), ad itlnessesaind prospective iltnesses had been congrcgatiig andconlversing outside the hearing room onil both days.Counsel for Respoldeit objected strenuously to thelatent motion to amcid the complaint. I also viewed thesubject of the proposed amendment as merely cumula-live.In any event, after a review of the circunistancesherein before described, I do not believe gratiig suchanl amelidneleit under such circumstances would comportwith fair play. In my judgment, granting the amendmentwould have been prejudicial to Respondent's defenseunder the circumstances.Finally I do not find anything reasonably on point inthe authors cited by counisel for the General Counsel,\which suggest reversal of the ruling.5. It was established by documentary evidence(G.C. Exh. 31) that Plant Manager Steve Kennedygave a written speech to employees on August 10,during which time he told employees, inter alia, theUnion could jeopardize their employment. He alsotold them "you owe it- to yourself and your familyto find out the facts on both sides before you vote.The outcome of the election will aect your future asan employee of the Company." When an employeeasked Manager Kennedy what the latter vratementmeant, he replied: "Read between the lines."The above statements by Plant Manager Kennedywere made without giving employees any assurancesagainst reprisal. Hence, it is obvious that the seriousnessemphasized in this meesage by Plant Manager Kennedy,as well as the unequivocal statement of fact that the em-ployees' future employment will be affected by theirunionization of the plant, clearly constituted threateningconduct on the part of Respondent, in violation of Sec-tion 8 (a)(l) of the Act.6. Vice President eliler, gave another speechagainst the Union on August 17. As the General304 WEATHER TAM}ER. INC.Counsel points out, the most pertinent parts of thatspeech were as follows:First of all, you should kow that there is noway that the Union carl guarantee a single job or asingle paycheck for the employees of this plant.Each of you has a job here today because we areable to produce a quality product at a competitiveprice which our customers are willing to purchase.Anything which interferes with our ability to pro-duce good garments at competitive prices can havea serious effect on the future of this plant.The industry that we are in is a very competitiveone. The difference in price between our productsand another company's product is often quite small.The buyers, or our customers, are always lookingfor the best possible price and for guaranteed deliv-eries, and union demands for higher wages andbenefits could force up the price on our goods sothat we are no longer competitive. I think that allof you can see that this effect would be extremelydetrimental to your future and the future of thisplant .There is no way that we could agree to union de-mands which would make the operation of thisplant unprofitable or uneconomical. It would do usno good to manufacture garments when the cost ofmanufacture was so high that we could not sellthem in the marketplace....It is our desire to continue the operation of thisplant as long as it is economically feasible and aslong as work is available. I would hate to see anygroup of outsiders come into this plant and causethe interference and disruptions which would pre-vent us from attaining that goal.As the General Counsel argues, when the abovespeech by Heller is read in the context of the Union'sonoing efforts to organize the plant, and Respondent'smany speeches by company officials, it is inconceivablethat employees in any plant could arrive at any conclu-sion other than that such speech was a clear messagethat the plant would be closed in the event of unioniza-tion. This is particularly true when it is observedthroughout the record, that Respondent made its manyspeeches and carried on its many conversations with em-ployees with respect to its opposition to the Union, with-out ever giving employees any assurances that their sym-pathies, desires, interests, or activities for, or on behalf ofthe Union, would not subject them to reprisals by theCompany.Moreover, at no time did Respondent present to itsemployees any objective considerations such as compara-tive data relating to sales and costs to justify the gloomyeconomic forecast it painted to its employees. Nor didRespondent furnish any evidence that the Union in ques-tion had presented to it any unreasonable demands orthat it would do so in the future. Consequently, Re-spondent's clear threat, implied or expressed, to close itsplant if the employees selected the Union as their collec-tive-bargaining representative, violated Section 8(a)(l) ofthe Act. Jimmv-Richard Co.. Inc., 210 NLRB 802 (1974)and .L.R.B. v. Gisel Packing Co.. Inc.. 395 U.S. 574(1969).7. According to the credited testimony of RuthiniaDavis, after the above speech on August 17, while at herwork station, Heller asked her why she wanted theUnion to come in and tell her how to do her work.During their discussion about wages, Heller asked her ifthe wages were so bad at Tuskegee Garment, why sa asshe working there. Davis told him that she was merclyworking there for the time being, but that she would beleaving soon. Heller then asked her hy hKwa she coiingback to vote to jeopardize other people's jobs.The above statements by Heller with reference tojeopardizing other people's jobs is clearly a further threatthat if the employees voted for the Union their jobswould no longer be secure. He made further threateningstatements by implication, when he asked Davis why didshe think the plant (the unionized Barclay Corporation)went out of business three times before he Heller,Weather Tamer) took over the business. Even thoughthe above statements by Heller may have been articulat-ed during a friendly conversation with Davis, Heller wasstill vice President of Respondent, and Davis was still anemployee of Tuskegee Garment. Therefore. Heller'squestion and threatening statements were not stripped oftheir coercive effect on the organizing rights of Davisand other employees. Quemtcro. Inc.. a sub.sidiar, of RSRCorporation, 223 NLRB 470 (1976); and Monroe Manu-facturing Company Inc., 200 NLRB 62 (1972). The re-peated reference to plant closures by Heller and PlantManager Kennedy only reinforces the conclusion thatsuch references in totality, were threats to close the plantand constituted violations of Section 8 (a)(l) of the Act.After laying off its production employees in August.Respondent's campaign of instilling fear and insecurity inemployees with respect to their jobs, was further forti-fied by its letter sent to all employees on September 5(G.C. Exh. 17), which in essence read as follows:8. The only real job security is provided by ourcustomers. As long as we are able to manufacturequality garments at a competitive price, there willbe work in our plant and jobs for our employees. Ihave enclosed a list of several companies that haverecently applied for Federal assistance for their em-ployees due to the fact that they were forced out ofbusiness by foreign competition. Several of thesecompanies were making women and children's gar-ments. Many, if not most. of their employees wererepresented by Unions. The Union did not providethese people with job security....The best job security that you have is a NVO vote onSeptember 15.Again, Vice President Heller refers to other plant clos-ings, which he implies were forced out of business bycheaper competition because their unionized employeesforced them to sell their garments at higher prices.Heller did not provide any objective evidence to supporthis intimidating statements to the employees. Certainl305 DIECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch threats constituted a violation of Section X(a)(l) ofthe Act. Marathon Lelburneau Company Gulf MarineDivision of Northern Manufacturing Company, 208 NLRB213 (1974).9. Heller continued in his letter of September 5,sent to employees as follows:Although we have recently suffered a reductionin work, we are hopeful that we will be able tosecure new work within the next few weeks andreturn everyone to full employment. There is noway that the Union can help us find or keep workin our plant. (G.C. Exh. 17).The above paragraph written to laid-off employees inlight of the above described unlawful conduct of Re-spondent, clearly conveys or infers to the employees,that they could return to work if they returned withoutthe Union. Heller reinforced the above letter with hisletter dated September 12 (G.C. Exh. 19), 3 days beforethe election held on September 15, in which he empha-sized the following:"To Protect Your Future. Be sure and VOTE NO onSeptember 15"Moreover, on the sample ballot attached to this letter,Respondent said: Employees are urged, "Put 'x' in the'NO' Box to vote against the Union and for good wages,job security, and individual freedom!!!"10. On September 13, Heller made anotherspeech (G.C. Exh. 43) to employees, during whichhe said: "Many companies manufacturing ladies'and children's garments have been forced out ofbusiness in the past few years because of increasingcompetition from foreign countries, and Unionshave lost thousands of members with thousands ofjobs." Heller continued, "I think that all of us real-ize that it is much better to earn good wages andthe benefits and have steady work than it is to havea higher wage-rate and benefits on paper only butwith no work to do. Is that clear to everyone?"11. Also in his letter of September 13, (writtenspeech), Heller continues as follows:Okay, that you are charged that the threatenedemployees says their jobs were in jeopardy if theyvoted yes in the Union election. Now as far as thatpart is concerned if telling the truth is a threat Idon't know what we have tried to be absolutelyhonest with everyone of you. [sic] We put a lot ofthis stuff in writing and you'll notice I've been read-ing most of this stuff and generally .... what Isay I will stand behind, and if you feel that you arethreatened ...I doubt it, I don't think so. Wethreatened to close the plants if the Union came in.Okay, there too we are trying to be absolutelyhonest and straight with you but we are not goingto tell you fairy tales, we are not going to tell you ifthe garments cost more than for what we sell themfor if we're to keep running the plant, and if anybody does tell you that you know and you believethem, its your own fault.The series of remarks in the several speeches hereto-forth described in paragraphs 8, 9, 10, and I 11, remove allreasonable doubt of Respondent's intention to communi-cate to its employees, an ultimatum of either work with-out the Union, or no plant and no work. Heller empha-sized and reemphasized the importance of the outcomeof the election as it related to the future employment ofthe employees of the Tuskegee Garment. More specifi-cally, in his September 13 speech he said, "if only 10 em-ployees vote in the election, the outcome will [be] decid-ed by six people. I wouldn't give away my vote thatway and I don't think anybody who values their jobshould." In further elucidating on his prior comments,Heller also said, "we are extremely hopeful that in thenext few weeks increasing orders for the spring line willenable us to call our employees back to work here inTuskegee." We know that we will be in a much betterposition to obtain new work and deliver garments ontime without the interference of the ILGWUA.Again, Vice President Heller made it clear that contin-ued employment at Tuskegee Garment was conditionedon the employees' rejecting the Union. Such a conditionclearly constituted threatening employees to close Tuske-gee Garment if they selected the Union as their repre-sentative, in violation of Section 8(a)(l) of the Act.Additional evidence of Respondent's coercive and un-lawful conduct, as well as its real reason for closing theTuskegee Garment operation is as follows:12. In a letter dated August 29, Heller also ap-prised the Athens plant employees of its oppositionto the unionization of Tuskegee Garment, or of anyof its other plants. Subsequent to the mass layoff ofemployees at Tuskegee Garment on or about Sep-tember 1, the Athens plant supervisor, Abby White,told Athens employee, Edith Lou Tucker, that4em-ployees at Tuskegee Garment had voted in theUnion and Heller had closed the plant; and if em-ployees at Athens selected the Union to representthem, Heller would close the Athens plant.Such conversations by Vice President Heller and Su-pervisor White, constituted threatening reasons to closethe Tuskegee Garment and Athens plants, in the eventemployees in either or both plants sought unionizationthereof. As such, Respondent's conversations were viola-tions of Section 8(a)(1) of the Act; and its actual layingoff of employees for such reasons, violated Section8(a)(3) of the Act. Heller's statement to the employeeson September 13, that "that whether or not the Unionwins the election on Friday will not determine the futureof this plant in Tuskegee ...." does not strip Respond-4 Although the record shows that Tucker and Whilte did not get alongvery well from a personal point of ies, [I wls nevertheless persuaded bythe rather candid and impersonal manner in which Tucker testified. thather testimony was not colored by her personal feelings towards White Iwas furher so persuaded by the chain of credited evidence of the orga-itlzitg activities of the Tuskegee Garment employees, which coincideditlil Respondent's closing of the 'Tuskegee plant, and is prophesy close he Athens plant. I do not attribute the contemporaneous Iccur-rence of these events to coincidence, hut rather, Il the well orchestratedefforts of Respondent to intimidate its Athens plant emplioyees from seek-ilg representation of employees at the Athens planit306 WEATHER TAMER, INCent's previously uttered threats of their threatening andcoercive character, nor does it exonerate Respondentfrom violation of the Act.Consequently, Respondent's well established 8(a)(1)conduct also clearly reveals, and I so find, that Respond-ent's reason for closing the Tuskegee Garment facilitywas substantially, if not solely, motivated by the employ-ees successful unionization of the plant. I further findthat most, if not all, of Respondents other reasons ad-vanced for closing the plant were merely a pretext toconceal its otherwise unlawful reason. These conclusionsare further supported when it is observed that in spite ofRespondent's contended reasons for closing TuskegeeGarment, it nevertheless, made exhaustive campaign ef-forts to dissuade not only its Tuskegee Garment employ-ees, but also its Athen's plant employees, from unioniza-tion.The record further shows that it was only after Re-spondent learned on July 18 that a majority of its em-ployees were in favor of the Union, and 2 to 3 weeksbefore the upcoming union election, that it decided tolay off nearly all of its production employees. In allprobability, Respondent elected to designate the separa-tion of its employees from the Tuskegee plant as a layoff,as distinguished front a termination, because it washoping to gain additional antiunion mileage from thelayoff, and retain the option to recall the employees inthe event the Union was defeated in the election of Sep-tember 15. When the Union prevailed in the election,Respondent made the layoff of the employees permanentby closing the plant.The evidence also shows that Tuskegee employees didnot manifest any idea that the Tuskegee Garment plantwould be closing until after Heller's speech on August10, when he directed that the Weather Tamer sign betaken down. Although employees asked Heller about thefuture viability of the plant, at no time did Heller, or anyother managerial official, ever tell the employees thatRespondent contemplated closing the Tuskegee Garmentfacility. Although Respondent contends that its denialthat the plant would close and its reasons for concealingits closure were strategic, in order to have the employeescomplete work on its garments, I do not credit Respond-ent's contended reasons. This conclusion is especiallytrue when it is observed that Respondent went to greatlengths to defeat the Union. Moreover, although Re-spondent's Lewisburg plant was under construction sinceearly January, the record is barren of any nonself-servingevidence that Respondent contemplated closing the Tus-kegee Garment plant prior to the Union's campaign anddemand in July.At least it may be reasonably inferred from the evi-dence prior to July 18 when the Union made its demandon Respondent that Respondent intended the Lewisburgfacility as a fifth plant, instead of an alternative for theTuskegee Garment facility. This is also true since em-ployee-witnesses testified how Plant Manager Steve Ken-nedy commended them and gave them a Coca-Cola fordoing such a good job. In recent months prior to the clo-sure of Tuskegee Garment, the evidence does not showthat Respondent manifested any dissatisfaction with thequality of production of garments manufactured at Tus-kegee Garment. All of Respondent's contended dissatis-factions with garment quality and production at Tuske-gee was presented at this hearing, after the fact of union-ization. I find such testimonial expressions of dissatisfac-tion inconsistent with Respondent's conduct which isself-serving and untruthful. I therefore discredit such rea-sons as being any part of Respondent's predominatingreason for closing Tuskegee Garment, the employees se-lection of the Union as their representative.F. Respondent Failed and Refused To Bargain Withthe UnionAfter the Union obtained a majority of votes in theelection held on September 15. it obtained certification asthe representative of the production employees of Tuske-gee Garment. Thereafter, on September 29, the Unionrequested to meet with Respondent for the purpose ofcollective bargaining. At that time it also requested rele-vant and pertinent information to its bargaining position.On October 9, Respondent replied through its legalcounsel, who informed the Union for the first time thatthe Tuskegee Garment facility had been closed by Re-spondent, and that the information requested was not rel-evant. Although Respondent furnished some information,it did not supply most of the information requested, andit acknowledged such fact at the hearing. Thus, it is clearand undisputed that Respondent's duty to bargain withthe Union arose on and after September 15, 1978, when amajority of the employees selected the Union as theircollective-bargaining cepresentative. Although Respond-ent laid off many of its employees between August 17and 29, at no time did it advise the employees that theplant was closed until October 9.Since the October 9 letter also expressed Respondent'srefusal to furnish the information requested by the Unionon September 29, such refusal constituted a failure andrefusal to bargain, in violation of Section 8(a)(5) of theAct. It cannot be reasonably argued that the informationrequested was not relevant and pertinent to negotiationsover the transfer of work and machinery from the Tus-kegee plant to the Lewisburg plant in November, andthe effects of the plant closure on the employees whowere represented by the Union. Consequently, since Re-spondent closed its plant after September 15 on a perma-nent basis, without giving prior notice to the Union withwhich it was bound to bargain on and subsequent to Sep-tember 15, such conduct constituted a failure and refusalto bargain in violation of Section 8(a)(5) of the Act.Ozark Trailer, Inc., et al., 161 NLRB 561 (1966). Suchclosing of the Tuskegee Garment facility also constituteda partial closing of a single integraded business enterpriseand did not amount to a complete closure of business byRespondent. As the employer in Bruce E. Kronenbergerand Herbert Schoenbrod d/b/a American Needle & N'oveltvCompany. Kentucky Manufacturing Company and larris-burg Manufacturing Company, 206 NLRB 534 (1973), Re-spondent decided to transfer work from its Tuskegeeproduction facility to its Lewisburg facility, which trans-fer was the subject for collective bargaining by Respond-ent with the Union. Since Respondent unilaterally madesuch transfers, closed its plant on a permanent basis, and307 DECISIONS OF NA'TIONAL LABOR RELATIONS H()ARKI)refused to bargain with the Union with respect to mat-ters of a contract. its actions were discriminatorily moti-vated, and, as such, clearly violated Section 8(a)(5) ofthe Act.IV. 1' 1 IFFEC'S OF I'HI UNFAIR IAHOR PRACI'I(F-SUPON COMhMIRCI:The activities of Respondent set forth in section III,above, occurring in close connection with its operationsas described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. REMED)YHaving found that Respondent has engaged in unfairlabor practices warranting a remedial Order, I shall rec-ommend that it cease and desist therefrom, and that ittake certain affirmative action to effectuate the policiesof the Act.It having been found that Respondent on several occa-sions and in various forms interfered with, restrained,and coerced its employees in the exercise of their Section7 protected rights in violation of Section 8(a)(1) of theAct; that it discriminatorily laid off, and thereafter per-manently terminated, its production employees by clos-ing its Tuskegee Garment plant in violation of Section8(a)(3) of the Act; and that it failed and refused to fur-nish the Union appropriate information requested, and tomeet and bargain collectively with the Union, the certi-fied collective-bargaining representative of the said unitemployees; and that it unilaterally closed its TuskegeeGarment plant without consulting with or notifying theUnion, all in violation of Section 8(a)(5) of the Act, therecommended Order will provide that Respondent makeall unit production employees laid off between August 17and 29, 1978, whole for any loss of earnings within themeaning and in accord with the Board's decision in F.W Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977),5 except asspecifically modified by the wording of such recom-mended Order.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatRespondent cease and desist from or in any othermanner interfering with, restraining, or coercing employ-ees in the exercise of the rights guaranteed them by Sec-tion 7 of the Act .L.R.B. v. Entwistle Mfg. Co., 120F.2d 532, 536 (4th Cir. 1941).Upon the basis of the above findings of fact and on theentire record of this case, I make the following:CONCIUSIONS OF LAW1. Weather Tamer, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. International Ladies' Garment Workers' Union,AFL-CIO, is, and has been at all times material herein, as See, generally, I Plumbing d IHoating Company, 138 NIRIi 716(1962)labor organization within the meaning of Section 2(5) ofthe Act.3. By telling employees their jobs will be in jeopardyif they selected the Union as their representative, Re-spondent violated Section 8(a)(1) of the Act.4. By asking employees why they wanted a union andtelling them that the Union was no good and if theUnion got in Respondent would close the plant, Re-spondent violated Section 8(a)(1) of the Act.5. By asking an employee why she was not wearing aunion pin and whether she and another employee signeda union authorization card, Respondent violated Section8(a)(1) of the Act.6. By telling employees the Union could put their jobsin jeopardy and that the outcome of the union electioncould affect their future employment with Respondent,Respondent violated Section 8(a)(1) of the Act.7. By asking an employee why she wanted the Unionand why was she going to return to the job to vote inthe union election and put other employees' jobs in jeop-ardy, Respondent violated Section 8(a)(1) of the Act.8. By telling employees the best job security they canhave is to vote NO in the upcoming union election, Re-spondent violated Section 8(a)(1) of the Act.9. By implying to its laid-off employees that theycould return to work only if they (the employees) reject-ed the Union, Respondent violated Section 8(a)(1) of theAct.10. By telling employees in its Athens plant that itsTuskegee plant was closed because the employees select-ed the Union as their represenative, and that Respondentwill close its Athens plant if the employees therein ...selected the Union as their representative, Respondentviolated Section 8(a)(1) of the Act.11. By telling employees about other plants in thecountry closing because they were unionized by theiremployees, Respondent violated Section 8(a)(1) of theAct.12. By discriminatorily laying off its production em-ployees on and between August 17 and 29, 1978, andthereafter discharging them by closing its Tuskegee plantbecause they selected the Union as their representative,Respondent violated Section 8(a)(3) and (1) of the Act.13. By failing and refusing to meet and bargain collec-tively with the Union, by failing and refusing to furnishinformation requested by the Union, and by unilaterallylaying off all production employees, and closing its Tus-kegee Garment plant, without consulting with, or notify-ing the Union, Respondent violated Section 8(a)(5) of theAct.14. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.I'. Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act. I hereby issue the following recommended:30 Vi'A l ll IR l\AM1R. IN(()ORDfLR''The Respondenl. MWeatlhr 'lamcr, Ilnc. and I'usklcec(iarmnt Coporalionll, Atlens and lu tskege, lllllahia.and es ,ishIurg, Tentnessee. its officers, aIgetll t sccCssOsand assigns, shall:I. Cease and desist f'ron:(a) Threatening employees by Itlling then their jobswvill he jeopardized it' they select the Union as their rep-resenltatl c.(h) Askitng employees wvh the\ Want a union aiind tell-iig them it' the Unioni s selected hb the etrlplo>ees. Re-spondtent \sill close the Tuskegee plait.(el Askinig eClllploe' s i they are no(t \. Carinlg Union pin alld whcther o lot tl h. signed a itill aIL-lhorizAtionl card.(d) Telling employees the Union could put their jobsin jeopardy and/or that the outconle of the union clec-tion can affect their future employment.(e) Askilg cnmployees vhy were they returinlg to tihjob to vote in the election ad put other employees' johsin jeopardy.(f Tellinlg employees the best job securit they canhave is to \ote NO ill a uion election.(g) Telling laid-off enmployees they can returni to workonly if they reject the Union as their representative.(h) Telling employees in its other plants that thie 'Ius-kegee Garment planit was closed because the employeesunionized the plant, aid Respondet wrill close its Alhensor other plants. if the employees therein select the Unionas their representative.(i) Telling employees other plants ill the country (Bar-clay Corporation, etc.) closed because the employeestherein selected a union as their representative.(j) Discouraging membership i, or acti\ities on behalfof, International Ladies' Garmenlt Workers' Union,AFL-CIO, or any other labor organization, by laying offall unit production employees or closing business oper-ations, or otherwise discriminatinlg against employees illany manner in respect to their tenure of employment orany term or condition of employment, in violation ofSection 8(a)(3) and (1) of the Act.(k) Failing and refusing to meet and bargain collective-ly with, or failing and refusing to furnish appropriate in-formation requested by the duly certified representative(Union) of unit employees, and/or unilaterally laying offunit employees and closing business operations, withoutI the el no exception, are filed ;is prolsided hb Sec 102 46 ifRules ad Regultiorlns f the National Labor Relalions Hoard. Ihe find-ings., coclusions, and rtconlmendcd ()rder herein salilil, as prrv ided Sec 102 4 of the Rules and Rgulations, h adopted hb: the tiaird andbecome its indilgs, conclusions. and Order, and all ohjelctiorl, thercllshall hb deemed 0 ai.ed firr all purp .t.scon(sulting tilh or inotilyitIg the idutl autlhorized repre-senlatiC cs (Unlilon) of Ihe utlltt elllploN ecs.2. l;ke the follvs itg affirali e actin io necessar tocft;Lcttllte tle policies of the ct:(a) R.eiistitute the I luskegee (armenlt business ()pcr-ation, (plallt) at Tutskegcc Alabaanl, a1id rstor- ihe Ihc orkforntally perfrIrnled hy the laid-off uit productioln em-plo e tcs.(b) Recall aid offer to the laid-of t uit production en-plocs o uskcgcc (iarnlti Crporation, iniliediateand full rcillstatenllllt to their former positionis or. if suchlpositions no longer exist, to substantiallN equialenlt posi-tions, without prejudlie to their senlority r other rightspreioulsli el jo>cd. ald mlake them \slc for an loss (ofpay sLuffcred bl rasoin o te di,,scritinatiol againstteti. wilh interest. i tle mtailiner described i the sc-tioni of this decision ellitled, "lThe Remiedy,"(c) Ulpon request. hbargain \ith International l.adiesGarmenlit Workers' tUnion AFL-CI(), as the exclusiserepreseltative (of Respondent's employees i te uitherein fotund appropriate, ad elhbody atly understanditngreached in a signled agreeienltll.(d) Uponl request. provide the Uniol. Interna;tionalLadies' (arment Workers' Union, A L -CO(), ith thespecific ilfornmatioll hecirin before requested by the saidUnion.(c) Preserve and, uponl request, make available to theBoard or its agents, for examilation aid copinrig, allpayroll records. social security payment records, time-cards. personnel records, ad reports, and all other re-cords necessary to anlalyze the amount of backpas underthe terms of this recoilmended Order.(f) ost at Respondenlt's plant and places of businesslocated inl luskecgee aid Athens, Alabama. and Columbiaand lewisburg l'elnessee. the attached notice marked,"Appendix."Copies of said notice. on forms providedby the Regional Dlirector for Region 15, after being dulNsigned by Respondent's authorized representative sallbe posted by it immediiately upon receipt thereof ad bemaintained hy Respondent for 60 consecutive days there-after, in conispicuous places, including all places \sherenotices to employees are custonmarily posted. Reasonablesteps shall be taken by Respondent to illsure that said no-tices are niot altered, defaced, or covered by ay othermaterial.(g) Notify the Regional Director for region 15, inwriting, within 2() days from the date of the Order, w-hatsteps Respondent has taken to colnply herewith.In lheVe then that his Order s enforced h a Judgmen t of a lrlitdSlales Courl I}f Appeals. th e uordsn lhl e nltice reading, "'tPotcd h\Order of The Nltilrl;i I ahoir Relationl Boalrd" shall read '"Posted PIursutli Ito ia Judgment f IhC Lnilted Stales C lourt of Appea .ll 'nor rilg ;1iI()rder of he National I ihor Rllions t oard"